348 U.S. 1 (1954)
IN RE DISBARMENT OF ISSERMAN.
No. 5, Misc.,
Supreme Court of United States.
October Term, 1952.
Decided October 14, 1954.
ON PETITION FOR REHEARING.
Leonard B. Boudin for Isserman, respondent.
PER CURIAM.
April 6, 1953, an order was entered disbarring Isserman from the practice of law in this Court pursuant to Rule 2, par. 5, of this Court's Rules then in effect. See In re Isserman, 345 U.S. 286. The order of disbarment is now before us on a petition for rehearing. Rule 8 of our present Rules provides that "no order of disbarment will be entered except with the concurrence of a majority of the justices participating." The petition for rehearing is granted. A majority of the Justices participating do not find ground for disbarment of Isserman. Accordingly, the former order of disbarment is set aside and the rule against Isserman to show cause is discharged.
MR. JUSTICE BURTON, with whom MR. JUSTICE REED and MR. JUSTICE MINTON join, dissents for the reasons *2 stated in the opinion announced by Mr. Chief Justice Vinson, April 6, 1953, in In re Isserman, 345 U.S. 286.
MR. JUSTICE REED also calls attention to his dissent in Sacher v. Association of the Bar, 347 U.S. 388, 390.
THE CHIEF JUSTICE and MR. JUSTICE CLARK did not participate in the consideration or decision of this matter.